Exhibit 24(b)(5.1): Form of VariableAnnuity Flexible Premium Deferred Individual Variable Annuity Application (ICC15171102) VOYA [PREFERRED ADVANTAGE] VARIABLE ANNUITY FLEXIBLE PREMIUM DEFERRED INDIVIDUAL VARIABLE ANNUITY APPLICATION [Countrywide except CA, CT, DC, DE, FL, MT, ND, and SD Distributed by Directed Services LLC] Issued by Voya Insurance and Annuity Company (the “Company”) [Amember of the Voya ® family of companies Fax: 860-580-0919 Mail: PO Box 10450, Des Moines, IA 50306-0450 Customer Service: 909 Locust Street, Des Moines, IA 50309-2899
